DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending per Applicant 01/21/2021 filing and examined herein.  Claims 1, 11, 17 and 20 are amended.  No claims are canceled or added.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:  Claims 1-20 are clearly integrated into a practical application.  For example, claim 1 as amended recites a method for predictive management or distribution of a charitable good comprising determining need-based data, wherein the need-based data includes location-based data indicating at least one condition resulting in a need for the charitable good. Further, the need-based data, location-based demographic data, and real-time location-based contextual data is processed to compute a predicted need for the charitable good within the geofenced boundary and a predicted time at which the predicted need is to occur. Inventory data is monitored for the charitable good within a geographic area. An output is provided based upon the predicted need and the monitored inventory data, where the output is a comparison of the monitored inventory data of charitable goods against the predicted need of the charitable good (holding vs. .
Respectfully, Applicant has failed to point out the defects in the previous Office action.  The Office maintains that as claimed invention is directed to an abstract idea without a practical application or significantly more.  The rejection below has been updated to address the newly added amendments.  The rejection of the previous Office action is maintained.
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
McMaster does not disclose the claimed limitation of collecting need-based data which can indicate a need of charitable good based on a resulting condition. Remarks p. 11
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., collecting need-based data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

For all the reasons given above the rejection of the previous Office is maintained as updated below.

McMaster fails to teach the limitation of “wherein the need-based data includes location-based data” of claim 1.  Remarks p. 11
The Office disagrees with Applicant’s assertion, McMaster teaches the feature in question.  For example, “managers at the company with surveys to indicate recipients of donations that would be aligned with the goals of the company and/or the needs of the community where the company operates.  The block 802 may also query managers about waste and by-products generated by the company that may be of value to another organization” (McMaster [76]).  Where the Office finds “the community where the company operates”, to be the equivalent of the claimed “location-based data”.  Also see McMaster “survey allows the community leader to enter data regarding the needs of the community as perceived by the community leader” (McMaster [83]).  Where the Office finds “needs of the community” to be the equivalent of the claimed “location-based data”.    The Office is using the commonly recognized meaning of community, a group of people living in the same place.
For all the reasons given above the rejection of the previous Office is maintained as updated below.
McMaster does not teach collecting need-based data from a community, which includes location based data.  Remarks p. 11
As explained above (4a), the claimed invention does not require “collecting need-based data”.  Need-based data associated with location based data is addressed above (4b).  For all the reasons given above the rejection of the previous Office is maintained as updated below.

McMaster fails to teach the claimed feature of processing of the collected need and demographic data for computing a predicted need for the charitable good as required by claim 1.  Remarks p. 12
The Office disagrees with Applicant’s assertion, as explained above (4a), the claimed invention does not require “collecting need-based data”.  Nonetheless, McMaster teaches the feature in question.  McMaster “survey allows the community leader to enter data regarding the needs of the community as perceived by the community leader.  The data entered at the computer 900 used by the community leader is entered into the program database 702.  The community leader may enter information regarding demographic goals thereof such as a target mean or median income, target home price, housing stock, family size, educational system and institutions, and the like and such data is entered into the program database” (McMaster [83]).  McMaster further teaches “matching engine 914 uses the information entered into the program database 702 to identify franchises that meet the community needs identified by the community leader, community member, non-profit groups in the community” (McMaster [87])  Where the Office finds the perceived needs are the equivalent of the claimed predicted needs.
For all the reasons given above the rejection of the previous Office is maintained as updated below.
McMaster also fails to teach the claimed limitation of “wherein the predicted need includes a predicted geofenced boundary and a predicted need is to occur” of claim 1.  Remarks p. 12.

Sorden is totally silent towards [the] claimed feature of computing the predicted need for the charitable good, wherein the predicted need includes a predicted geofence boundary and a predicted time at which the predicted need is to occur, of claim 1. Remarks p. 13.
The Office disagrees with Applicant’s assertion, Sorden teaches the limitation in question.  It is noted the actual claim language reads “wherein the predicted need includes a predicted geofenced boundary and a predicted time at which the predicted need is to occur”.
Sorden teaches, “a geofenced area 60 can also be the wireless network 40 associated with a specific location . . .  an electronic perimeter or marking that is associated with a physical location” (Sorden [46]). Sorden further teaches, “analysis techniques performed using at least some energy operations data are used to predict or forecast future events associated with . . . geofenced area” (Sorden [73]). “manage inventory associated with the geofenced location, and identify when users leave the geofenced location.” (Sorden [88])
It is noted that commodity Sorden is concerned with is oil and gas rather than charitable goods.  However the instant claims are silent on the mathematical operation used to make the claimed prediction.  Therefore the Office maintains that the prediction 
For all the reasons given above the rejection of the previous Office is maintained as updated below.
Mehrotra is totally silent towards the feature of “determining need-based data, wherein the need-based data includes location-based data indicating at least one condition resulting in a need for the charitable good; and processing the need-based data in combination with location-based demographic data, real-time location-based contextual data, or a combination thereof to compute a predicted need for the charitable good, wherein the predicted need includes a predicted geofenced boundary and a predicted time at which the predicted need is to occur”, of claim 1. Remarks p. 13
In the previous Office, Mehrotra was not used to teach the claimed limitation in question see previous Office action at p. 8-9; therefore Applicant’s argument is moot.  For all the reasons given above the rejection of the previous Office is maintained as updated below.
Heath and Rauner are totally silent towards the feature of “determining need-based data, wherein the need-based data includes location-based data indicating at least one condition resulting in a need for the charitable good; and processing the need-based data in combination with location-based demographic data, real-time location-based contextual data, or a combination thereof to compute a predicted need for the charitable good, wherein the predicted need 
In the previous Office, Heath and Rauner was not used to teach the claimed limitation in question see previous Office action at p. 8-9; therefore Applicant’s argument is moot.  For all the reasons given above the rejection of the previous Office is maintained as updated below.
 It is unclear why one of ordinary skill looking to compute a predicted need of the charitable good (see McMaster) would look to managing location-based information associated with the oil and gas industry, according to Sorden. As such, the Office’s assertion amounts to a mere conclusory statement that does not clearly articulate the reasons why the claimed invention would have been obvious.  Remarks p. 14.
Respectfully, this argument is addressed above at 4f.   For all the reasons given above the rejection of the previous Office is maintained as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes and the organizing of human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a method (process); claims 11-16 are to an apparatus (machine), and claims 17-20 are to medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of a mental processes. 
Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8. 
Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for predictive management or distribution of a charitable good comprising: 
determining need-based data, wherein the need-based data includes location-based data indicating at least one condition resulting in a need for the charitable good; 
processing the need-based data in combination with location-based demographic data, real-time location-based contextual data, or a combination thereof to compute a predicted need for the charitable good, wherein the predicted need includes a predicted geofenced boundary and a predicted time at which the predicted need is to occur; 
monitoring inventory data for the charitable good within a geographic area encompassed by the predicted geofenced boundary; 
providing an output including a recommended parameter based on the predicted need and the monitored inventory data; and
managing one of an inventory chartable goods and distributing the charitable good within the geographic area based on the output.

The steps of “determining”, “processing”, “monitoring”, and “managing” are all step that may be performed by a human mind using observation, evaluation, and judgement with the assistance of a computer using known data.  The claimed invention is found to be a process that qualifies as an abstract idea for which computer is invoked merely as a tool.  Additionally, the steps of “determining”, “processing”, “monitoring”, and “managing” are all step that may be performed to manage personal behavior in the supply and distribution chain of a charitable organization.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.

Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above the additional elements of the claim are found to be insignificant extra solution activity.  When these elements are considered individually and as part of the ordered combination do not amount to significantly more than the abstract idea; thus do not transform the claimed invention into patent eligible subject matter.

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 5-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al (US Pub. 2010/0161458 A1) in view of Sorden et al (US Pub. 2013/0091452 A1) and Mehrotra (US Pub. 2019/0034843 A1).

Claims 1, 11, and 17
McMaster teaches a computer-implemented method for predictive management or distribution of a charitable good (McMaster abstract “system and method for managing charitable contributions and community revitalization includes efficiently providing donations to charities”) comprising: 
determining need-based data, wherein the need-based data includes location-based data indicating at least one condition resulting in a need for the charitable good (McMaster [76] “the needs of the community where the company operates . . . needs of the community where the employee resides” and [83] “survey allows the community leader to enter data regarding the needs of the community as perceived by the community leader”, where community implies location data); 
processing the need-based data in combination with location-based demographic data, real- time location-based contextual data, or a combination thereof to compute a predicted need for the charitable good, (McMaster [83] “data entered at the computer 900 used by the community leader is entered into the program database 702.  The community leader may enter information regarding demographic goals thereof such as a target mean or median income, target home price, housing stock, family size, educational system and institutions, and the like and such data is entered into the program database” and [84] “community rebuilding system may obtain current demographic information from demographic and census information sources 902 such as those provided by the U.S.  Census Bureau”) 
McMaster does not expressly teach the following limitations that are taught by Sorden in the analogous art of location-based services:
wherein the predicted need includes a predicted geofenced boundary and a predicted time at which the predicted need is to occur (Sorden [50] “the geofence can be adaptive, contextually aware, and/or predictive” and [73] “the economic decision analysis and production decision analysis techniques performed using at least some energy operations data are used to predict or forecast future events”); 
monitoring inventory data for the charitable good within a geographic area encompassed by the predicted geofenced boundary (Sorden [88] “within the geofenced location, monitor users' actions, manage inventory associated with the geofenced location”);
managing one of an inventory chartable goods (Sorden [88] “manage inventory associated with the geofenced location”) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster the wherein the predicted need includes a predicted geofenced boundary and a predicted time at which the predicted need is to occur; monitoring inventory data for the charitable good within a Sorden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
McMaster in view of Sorden does not teach the following limitation that is taught by Mehrotra in the analogous art of grant allocation
distributing the charitable good within the geographic area based on the output (Mehrotra  [52] “performs machine learning operations, such as predictive analytics, to determine optimal allocation of grants to applicants”
providing an output including a recommended parameter based on the predicted need and the monitored inventory data (Mehrotra [16] “system for providing customized and dynamically variable grant allocation recommendations for a variable population set of applicants to a university” and [68] “master database 302 may be used for recognizing patterns and relationships, building models for problem analysis, identifying opportunity areas”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden the distributing the charitable good within the geographic area based on the output; providing an output including a recommended parameter based on the predicted need and the monitored inventory data as taught by Mehrotra since the claimed invention is merely a combination of old elements, and in the combination each element merely 
With respect to independent claim 11 that recites substantially similar limitations to those rejected above and thus this claim is rejected for the same reasoning given above.  Claim 11 recites the additionally taught claimed elements of:
An apparatus for predictive management or distribution of a charitable good (McMaster [7] “computer or mobile device”) comprising: 
at least one processor (McMaster [50] “donation processor”); and 
at least one memory including computer program code for one or more programs (McMaster [22] “causes the computer to operate a database” and [72] “a program may be entered into the database by an organizer from a computer”), 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (McMaster [20] “computer-readable medium and includes code that, when executed, causes the computer”)
With respect to independent claim 17 that recites substantially similar limitations to those rejected above and thus this claim is rejected for the same reasoning given above.  Claim 17 recites the additionally taught claimed elements of:
A non-transitory computer-readable storage medium for predictive management or distribution of a good, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (McMaster [20] “computer-readable medium and includes code that, when executed, causes the computer”):

Claims 2, 12, and 18
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, McMaster does not teach, but Sorden does teach the method further comprising: 
computing a distribution route for distributing the charitable good within the geographic area to the predicted geofenced boundary based on the monitored inventory data and the predicted time of the predicted need (Sorden [46-47]), 
wherein the recommended parameter includes the distribution route (Sorden [46-47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Mehrotra teach the computing a distribution route for distributing the charitable good within the geographic area to the predicted geofenced boundary based on the monitored inventory data and the predicted time of the predicted need wherein the recommended parameter includes the distribution route as taught by Sorden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 12 and 18 recite substantially the same limitations as those rejected above and are therefore rejected for the same reasoning given above.

Claims 5 and 15
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, McMaster does not teach, but Sorden in an analogous art does teach the method further comprising: 
generating a map user interface depicting a representation of the predicted need, the predicted geofenced boundary, the predicted time, or a combination thereof (Sorden [81] and [160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Mehrotra the generating a map user interface depicting a representation of the predicted need, the predicted geofenced boundary, the predicted time, or a combination thereof as taught by Sorden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 recites substantially the same limitations as those rejected above and are therefore rejected for the same reasoning given above.

Claims 6 and 16
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 5 McMaster does not teach, but Sorden in an analogous art does teach the method, wherein the map user interface is updated as the predicted need, the predicted geofenced boundary, the predicted time, or a combination thereof is updated (Sorden [91]).
McMaster in view of Mehrotra the map user interface is updated as the predicted need, the predicted geofenced boundary, the predicted time, or a combination thereof is updated as taught by Sorden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 recites substantially the same limitations as those rejected above and are therefore rejected for the same reasoning given above.

Claim 7
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, wherein the recommended parameter of the output includes a location of a charitable center within a predetermined threshold distance of a donor, the method further comprising: 
transmitting the output to a device of the donor (McMaster [48] and [58]), 
wherein the output further identifies the charitable good corresponding to the predicted need (McMaster [48] and [58]).

Claim 8
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, McMaster does not teach, but Mehrotra in an analogous art wherein Mehrotra [16]), the method further comprising: 
transmitting the output to a device of the need recipient (Mehrotra [7], [16], and [19]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden the transmitting the output to a device of the need recipient as taught by Mehrotra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, McMaster does not teach, but Mehrotra in an analogous art further comprising: 
prioritizing the management or the distribution of the charitable good among a plurality of other charitable goods based on the predicted time of the predicted need for the charitable good (Mehrotra [65] and [72]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden the prioritizing the management or the distribution of the charitable good among a plurality of other charitable goods based on the predicted time of the predicted need for the charitable good as taught by Mehrotra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, McMaster does not teach, but Mehrotra in an analogous art wherein the output includes a report of the monitored inventory against the predicted need of the charitable good (Mehrota [54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden the a report of the monitored inventory against the predicted need of the charitable good as taught by Mehrotra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al (US Pub. 2010/0161458 A1) in view of Sorden et al (US Pub. 2013/0091452 A1) and Mehrotra (US Pub. 2019/0034843 A1) as applied above and in further view of Heath (US Pub. 2013/0073366 A1).

Claims 3, 13, and 19
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, however McMaster, Sorden, and Mehrota do not teach wherein in the need-based data includes a concentration of single mothers, a concentration of babies, a homelessness level, a poverty level, a concentration of elderly people, a level of drug use, a concentration of troubled youths, or a combination thereof.
Heath, in the analogous art of social behavior tracking, teaches the limitation of wherein in the need-based data includes a concentration of single mothers, a concentration of babies, a homelessness level, a poverty level, a concentration of elderly people, a level of drug use, a concentration of troubled youths, or a combination thereof (Heath [210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden and Mehrotra the need-based data includes a concentration of single mothers, a concentration of babies, a homelessness level, a poverty level, a concentration of elderly people, a level of drug use, a concentration of troubled youths, or a combination thereof as taught by Heath since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al (US Pub. 2010/0161458 A1) in view of Sorden et al (US Pub. 2013/0091452 A1) and Mehrotra (US Pub. 2019/0034843 A1) as applied above and in further view of Rauner (US Pub 2018/0199179 A1)

Claims 4, 14, and 20
McMaster in view of Sorden and Mehrotra teach all the limitations of the method of claim 1, wherein the real-time location-based contextual data includes an emergency condition (McMaster [83-84]), however McMaster, Sorden, and Mehrota do not teach the method further comprising: creating a response profile for the emergency condition based on the output, wherein the response profile can be initiated on an occurrence or a recurrence of the emergency condition.
Rauner, in the analogous art of emergency assistance program, teaches the elements of the method further comprising: 
creating a response profile for the emergency condition based on the output (Rauner abstract and [109]), 
wherein the response profile can be initiated on an occurrence or a recurrence of the emergency condition (Rauner [50] and [109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of McMaster in view of Sorden and Mehrotra the creating a response profile for the emergency condition based on the output, wherein the response profile can be initiated on an occurrence or a recurrence of the emergency condition as taught by Rauner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 14 and 20 recite substantially the same limitations as those rejected above and are therefore rejected for the same reasoning given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623